Citation Nr: 0633502	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-07 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes that the veteran requested a Board 
hearing at the RO in his March 2004 substantive appeal; 
however, by way of correspondence dated in September 2004, 
the veteran withdrew his request for a Board hearing.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained to the extent possible; the 
RO has notified the veteran of the evidence needed to 
substantiate the claim and obtained all relevant evidence 
designated by the veteran.

2.  The veteran did not have combat duty and none of his 
alleged in-service stressors that have resulted in a 
diagnosis of PTSD have been corroborated by official records 
or any other supportive evidence.

3.  The veteran's diagnosis of PTSD, first shown years after 
service, has not been attributed to a verified in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran in 
February 2002 and issued the rating decision which was the 
initial denial of the veteran's claim in September 2002.  
Thus, VCAA notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the February 2002 and June 2003 letters, VA informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board also notes that the letters implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claim, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date or a disability 
rating.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Moreover, as the decision finds that the 
preponderance of the evidence is against the veteran's claim, 
any question as to the appropriate effective date or 
disability rating to be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA medical records.  The Board notes that 
the veteran has been afforded a VA examination in connection 
with his claim; thus, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2005).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's service personnel records show no awards, 
medals or citations evincing combat duty.  The service 
medical records are negative for any findings relating to a 
psychiatric disorder, to include PTSD.  

There is post-service medical evidence of PTSD dated in 
recent years.  In order to establish service connection for 
PTSD, however, the diagnosis must be based upon participation 
in combat with the enemy, POW experiences, or a verified in-
service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

As noted above, the veteran's service personnel records do 
not suggest participation in combat.  The record does not 
show, nor is it alleged, that he is a former POW. The 
veteran's DD-214 and other personnel records show that he was 
a "Quarry Machine Operator" and the veteran has stated on 
several occasions that he was a "heavy equipment operator."  
Because the record does not demonstrate that the veteran 
engaged in combat with the enemy, his alleged in-service 
stressor must be corroborated.

The veteran's statements are not entirely clear, but it 
appears that his alleged in-service stressors are being 
subject to enemy fire, losing buddies, having his brother 
injured in Vietnam, retrieving dead bodies of other U.S. 
servicemen, handling body bags, his high school buddy being 
shot while standing next to him, J.W. being killed by an 
overturned bulldozer, and being injured by a land mine.  In 
August 2000 and June 2003, the RO requested that the veteran 
provide additional details about these alleged stressors in 
order to enable them to attempt to verify these events by 
sending a letter to the U.S. Armed Services Center for Unit 
Records Research (USASCURR), (renamed the U.S. Army and Joint 
Services) asking for confirmation of the veteran's alleged 
stressors.  The veteran failed to respond to these letters.  
He has provided no additional details regarding these 
stressors, such as dates, locations, and names of injured.  
The Board acknowledges that the veteran provided the name of 
one individual who he said was killed (J. W.), but he 
provided no details regarding this incident such as where or 
when it occurred.  VA cannot attempt to verify this incident 
without any details regarding the time or place.  The Board 
notes that without more specific details, none of these 
alleged incidents can be verified.  The veteran has only 
provided general descriptions of service in a combat area, 
with no details regarding time, date and place.  Generally 
anecdotal incidents such as these alleged events are not 
researchable, since incidents can only be officially 
researched if they have been reported and documented.  See 38 
C.F.R. § 3.159 (c)(2)(i) (2005).  

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors relating to 
non-combat related service that have resulted in a diagnosis 
of PTSD have not been corroborated by official records, buddy 
statements, or any other supportive evidence.  He has not 
produced any witnesses who can corroborate his testimony.  
The veteran's diagnosis of PTSD, first shown years after 
service, has not been attributed to a verified in-service 
stressor.  Accordingly, service connection for PTSD must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 
Cohen, Moreau, Dizoglio, Doran, Zarycki, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the appeal for service connection for 
PTSD must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.

____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


